Case 1:20-cv-10832-AT-SN Document 126-3 Filed 04/21/21 Page 1 of 4




                 Exhibit 3
      Case 1:20-cv-10832-AT-SN Document 126-3 Filed 04/21/21 Page 2 of 4




April 8, 2021

BY EMAIL

Jorge G. Tenreiro, Esq.
Dugan Bliss, Esq.
Daphna Waxman, Esq.
Jon Daniels, Esq.
U.S. Securities and Exchange Commission
Division of Enforcement
New York Regional Office
200 Vesey Street, Suite 400
New York, NY 10281

SEC v. Ripple Labs Inc., et al., No. 20 Civ. 10832 (AT)(SN) (S.D.N.Y.)

Dear Counsel:

We write regarding the ruling by the Court at the conclusion of the April 6, 2021
discovery conference granting in large part Defendants’ motion to compel certain
SEC communications regarding bitcoin, ether, and XRP. Judge Netburn ordered the
SEC to search all 19 custodians identified by Defendants and to produce all external
communications regarding these three digital assets, including communications with
various market participants and other government agencies, responsive to
Defendants’ document requests.1

Prior to Judge Netburn’s ruling, the SEC had committed to making rolling
productions of responsive emails hitting on the search terms “XRP” and “Ripple”
from (1) the initial nine SEC custodians you had agreed to search; and (2) the
investigative files of four SEC enforcement matters involving digital assets. In light
of Judge Netburn’s ruling, we request that you confirm (1) the first rolling
production of the Ripple and XRP documents will begin no later than the end of
this week, as you had represented, and (2) like the rolling productions that Ripple
has undertaken since March, rolling productions of external documents and
communications relating to Ripple, XRP, bitcoin, and ether for all 19 custodians
will be made on a weekly basis in response to the relevant RFPs issued by the
Defendants. Please also let us know when these productions will start to include the
results of the recently expanded search that the Court ordered. We also would like to
discuss the timing of productions of privilege logs at our next meet and confer.


  1
      For the avoidance of doubt, Defendants’ RFPs calling for the production of
      documents covered by Judge Netburn’s order include Nos. 4, 7, 8, 10, 11, 14,
      15, 16, 18, 19, 29, 34, 35, 42, and 44.
      Case 1:20-cv-10832-AT-SN Document 126-3 Filed 04/21/21 Page 3 of 4


Jorge G. Tenreiro, et al.                      2                                April 8, 2021



In addition, as ordered by Judge Netburn, we would like to add to the agenda of our
meet and confer next week the SEC’s search protocol for the SEC’s communications
with third parties relating to Ripple, XRP, bitcoin, and ether, and for the responsive
internal meeting minutes, summaries, reports and/or other memoranda “being sent up
to higher-ranking officials expressing the agency’s interpretations or views” with
respect to Ripple, XRP, bitcoin, and/or ether. Apr. 6, 2021 Discovery Conference
Tr., 53:2-12.

With regard to the SEC’s internal documents, Judge Netburn’s ruling captures all
documents – including presentation slide decks, agendas, and other materials – that
are internal to the SEC or that may have been circulated as part of inter-agency
working groups with respect to cryptocurrency. It also captures, to the extent
permitted by Judge Netburn’s order, responsive, discoverable documents that were
sent as an email or as an attachment to an email. We recognize the SEC will have
views on where such documents may be located (i.e., in emails, on shared drives or
in other document management systems). Accordingly, at our next meet and confer,
please be prepared to discuss the sources that will be searched for these documents
and which specific categories of documents you will search for. We hope to avoid
having to return to the Court on the issue of these internal documents.

As discussed at prior meet and confers, and pursuant to Judge Netburn’s order, we
expect that you will also search the Office of Investor Education and Advocacy
(“OIEA”) database for responsive documents. Such documents plainly fall under the
rubric of “external” communications with market participants that the Court ordered
the SEC to review and produce this past Tuesday. Accordingly, we request that you
confirm you will undertake a search for such documents, produce any that are
responsive, and promptly include such documents in the SEC’s weekly productions.
We expect the SEC will search the OIEA database going back to 2012, when XRP
was publicly released, and request that the SEC prioritize search and review of the
database for the period from then-Director Hinman’s June 14, 2018, speech regarding
digital asset transactions to the present.

Lastly, we want to raise an additional custodian in light of the Court’s ruling – Eric
Kringel. Mr. Kringel, as you know, was Senior Counsel in the Division of
Enforcement’s Office of Market Intelligence from 2012 to 2017, and, to our
understanding, served as the primary liaison to FinCEN during the period of Ripple’s
settlement with FinCEN and the DOJ. We request that Mr. Kringel be added as a
custodian for RFPs 2, 4, 10, and 14, which encompass communications with
FinCEN, including those regarding the 2015 settlement with Ripple

                                      *   *    *

We look forward to your confirmation that rolling productions will begin this week
and further look forward to discussing this issue at our meet and confer next week.



                                                                                      2
      Case 1:20-cv-10832-AT-SN Document 126-3 Filed 04/21/21 Page 4 of 4


Jorge G. Tenreiro, et al.                       3                               April 8, 2021



We will send you an agenda in advance of other issues that we would like to discuss
at the meet and confer.

Please feel free to contact me if you have any questions.

                                                            Very truly yours,




                                                            Andrew J. Ceresney
                                                            (aceresney@debevoise.com)
                                                            Debevoise & Plimpton LLP
                                                            919 Third Avenue
                                                             New York, NY 10022
                                                            (212) 909-6000

                                                        Counsel for Defendant Ripple
                                                        Labs Inc.


cc:    Matthew Solomon, Counsel for Defendant Bradley Garlinghouse
       Martin Flumenbaum, Counsel for Defendant Christian A. Larsen




                                                                                      3
